Citation Nr: 0920718	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  95-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office  
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1968 to 
August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, among other things, denied the 
Veteran's specially adapted housing and special home 
adaptation claims.

Although other issues were adjudicated in the March 2007 
decision, in July 2007, the Veteran filed a notice of 
disagreement (NOD), which specified only the "Special Home 
Adaptation" claims.  

The Veteran filed his substantive appeal in July 2008, 
requesting a Travel Board hearing.  Such a hearing was 
scheduled to take place in September 2008; however, prior to 
the date scheduled, the Veteran requested a Videoconference 
hearing in lieu of the Travel Board hearing.  Such hearing 
was scheduled to take place in January 2009.  Unfortunately, 
this hearing was not recorded and a written transcript could 
therefore not be produced.  A second Videoconference hearing 
was scheduled for April 2009; however, the Veteran did not 
appear for the hearing and did not offer good cause for his 
failure to attend the hearing.  See 38 C.F.R. § 20.704.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Locomotion without the aid of braces, crutches, canes or 
a wheelchair is not precluded by the Veteran's service-
connected disabilities.

2.  The competent evidence of record does not demonstrate 
loss of use of any extremity, or blindness or permanent 
impairment of vision in both eyes. 

3.  The competent evidence of record does not demonstrate the 
anatomical loss or loss of both hands or blindness in both 
eyes with 5/200 visual acuity or less.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing have not 
been met. 38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. 
§§ 3.350(a)(2),  3.809(b) (2008).

2.  The criteria for special home adaptation grant have not 
been met.  38 C.F.R. § 3.809(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was  amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with an October 2006 letter in which 
the RO notified him of what evidence was required to 
substantiate his specially adapted housing and special home 
adaptation grant claims.  This letter told him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the 
Veteran in obtaining this evidence.  Finally, this letter 
notified the Veteran that he should submit any relevant 
evidence in his possession.  This letter met the duty to 
notify the Veteran in accordance with Pelegrini

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  He has been afforded several examinations and 
sufficient medical opinions have been obtained.

As neither the Veteran nor his representative has indicated 
that there is outstanding pertinent evidence to be obtained, 
the Board may proceed with consideration of his claims.

Specially Adapted Housing

The Veteran asserts that he is entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, as he has difficulty getting into and out of the 
bathtub due to his service-connected disabilities, including 
arthritis of multiple joints.  He requests that his bathtub 
be removed and a shower stall installed to accommodate his 
difficulties.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  Also considered as 
loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
38 C.F.R. § 4.71, Plate I.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Service connection is in effect for a variety of conditions, 
including Crohn's disease, hemorrhoids, fistula-in-ano 
residuals, kidney stones, and abdominal scars.  Service-
connection for arthritis of the bilateral wrists, bilateral 
ankles, and bilateral feet has also been granted.  These 
conditions render the Veteran totally disabled, with a total 
disability rating for post-operative residuals of Crohn's 
disease that has been in effect since October 1992, as well 
as a total disability rating due to individual 
unemployability that has been in effect since July 2003.

Complaints of joint pain in the knees, feet, ankles and hands 
were noted in a January 2007 VA digestive examination report.  
The Veteran stated that humid weather worsened his symptoms 
and that on some days he was unable to lift his leg to get 
into the bathtub.  The Veteran was able to walk on his toes 
and heels during the examination.  Bilateral ankle 
dorsiflexion was measured to 15 degrees, with right plantar 
flexion to 40 degrees, and left plantar flexion to 45 
degrees, without instability.  Regarding the hand, ankle, and 
wrist, there was no additional loss of motion due to pain, 
fatigue, or lack of coordination upon repetitive use.  
Following this examination and a review of the Veteran's 
electronic medical records, the examiner opined that the 
Veteran's physical condition had not deteriorated to the 
point of losing use of his extremities.  He was able to walk 
without an assistive device and no joint deformities were 
noted on examination.  His strength and range of motion were 
"good" in the affected areas.

The report of a February 2007 VA orthopedic examination 
reflects the Veteran's complaints of constant knee, feet, 
ankle, and hand joint pain, worsened with any type of motion, 
including walking, using his hands or wrists, as well as 
sitting and standing.  The Veteran reported that there are 
days when he is unable to lift his legs to get into the tub 
and that he has difficulty using the stairs, but that this 
pain did not otherwise interfere with his daily activities.  
He denied the use of any assistive devices.  On physical 
examination, bilateral wrist dorsiflexion was measured from 0 
to 65 degrees, palmar flexion was from 0 to 75 degrees, 
radial deviation was from 0 to 15 degrees, and ulnar 
deviation was from 0 to 45 degrees.  No wrist swelling or 
deformities were present.  Proximal interphalangeal (PIP), 
distal interphalangeal (DIP), and metacarpophalangeal (MCP) 
joints were "normal" in appearance, with extension to 0 
degrees and flexion to 90 degrees.  Physical examination was 
negative for clubbing, cyanosis or edema.

A January 2009 letter from J. A., the Veteran's private 
physician, indicates that he suffers from a variety of 
conditions.  These conditions include bilateral thumb carpal 
metacarpal arthritis, right flatfoot with early arthritis, 
right pinky distal interphalangeal joint arthritis, left 
shoulder impingement with bursitis and rotator cuff 
tendinitis, cervical spondylitic, left ankle medial malleolus 
and right ankle midfoot bone arthritis.

Based upon the evidence of record, the Board finds the 
evidence demonstrates the Veteran has not lost the use of 
both lower extremities as a result his service-connected 
disabilities and does not demonstrate that his locomotion is 
precluded as a result of any such service-connected residuals 
of organic disease or injury.  The Veteran denied the use of 
an assistive device such as a brace, a crutch, a cane or a 
wheelchair in his February 2007 VA examination.  Both the 
January 2007 and the February 2007 examiners noted that the 
Veteran was able to walk.  There is no evidence suggesting 
ankylosis, foot drop, or weakened foot abduction or loss of 
foot abduction.  While the Veteran's service-connected 
disabilities cause him to experience painful motion and they 
have impacted his overall range of motion, these symptoms are 
not shown to preclude locomotion without the use of an 
assistive device.  Regarding the January 2009 private 
physician letter, this merely lists the Veteran's various 
conditions and does not otherwise provide any opinion 
regarding any functional limitations or the use of any 
assistive devices.  Moreover, the Veteran has not claimed to 
be blind, nor does the evidence suggest blindness.  
Therefore, the Board finds the criteria for entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing have not been met.  38 C.F.R. § 
3.809.

The Veteran contends (July 2007 NOD) that his VA examination 
was a "farce" because the examiner did not review X-rays he 
had brought, and did not look at his feet, ankles, knees or 
legs.  The Veteran further contends that arthritis causes his 
pain and makes "it hard if not impossible to climb stairs or 
climb into the tub."  It is well-established that the 
Veteran suffers from arthritis in multiple joints and that 
these conditions cause pain.  However, as discussed above, 
the symptomatology necessary for a certificate of eligibility 
for assistance in acquiring specially adapted housing is not 
shown.  Moreover, the January 2007 examination report 
indicates that the Veteran's ankles and hands were examined, 
and the February 2007 examination report indicates that his 
wrists and hands were examined.  The Board finds that these 
examinations were adequate to determine the instant specially 
adapted housing and special home adaptation grant claims.

As the preponderance of the evidence is against the claim for 
a certificate of eligibility for assistance in acquiring 
specially adapted housing, reasonable doubt does not 
therefore arise and the claim must be denied.  38 U.S.C.A. § 
5107(b).

Special Home Adaptation Grant

If entitlement to specially adapted housing is not 
established, the Veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809(a).

The Board finds that the Veteran is not entitled to a special 
home adaptation grant.  He is not service-connected for any 
visual impairment, nor has he made a claim for any such 
condition.  His January 2007 and February 2007 examinations 
did not demonstrate the loss of use of either hand.  Although 
the Veteran has claimed that he experiences pain in his 
hands, in particular his thumbs, he has not claimed to be 
unable to use his hands.  Entitlement to a special home 
adaptation grant is therefore not warranted.

As the preponderance of the evidence is against the Veteran's 
special home adaptation grant, reasonable doubt does not 
therefore arise and the claim must be denied.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


